DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plurality of conductive components, claims 2 and 13” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
	Please, revise and label the ”number” for the conductive components in the figures, i.e. figure 9, para-0161+.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2017/0005077) in view of Park et al. (U.S. 2017/0169918) both references cited by the applicant.
As to claim 1, Kim discloses a stretchable display device (20), as shown in figures 4-9 comprising:
a lower substrate (44);
a plurality of island substrates (24) where a plurality of pixels (para-0074, 0090, and 0094) is defined, spaced apart from each other and disposed on the lower substrate (44) and;
a plurality of connecting lines (42) electrically connected to a plurality of pads (56’) disposed on adjacent island substrates among the plurality of island substrates (24), wherein the plurality of connecting lines (42) has a curved shape.

Park teaches a stretchable wire (1) as shown in figures 1-3 comprising a plurality of conductive reinforcing members (20) in contact with a portion of each connecting line (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Park employed in the display device of Kim in order to provide excellent stretchable solid-phase conductive structure.
As to claim 2, Kim as modified by Park further comprising a plurality of conductive components (i.e. wiring or conductor, 56) disposed on each island substrate, wherein the plurality of connecting lines (42) is made of a same material  (metal material) as at least one of the plurality of conductive components.
As to claim 3, Kim as modified by Park teaches the plurality of conductive reinforcing members (20) include a base polymer and a liquid metal or a conductive polymer that has conductive particles distributed in the base polymer (para-0043, 0049-0055).
As to claim 4, Kim as modified by Park teaches the plurality of conductive reinforcing members (20) is adjacent to a lateral side of the plurality of island substrates (E).
As to claim 5, Kim as modified by Park teaches the plurality of conductive reinforcing members (20) is disposed in a peak area (11) of the plurality of connecting lines (10).

As to claim 7, Kim as modified by Park teaches the plurality of conductive reinforcing members (20) is in contact with a top surface or a bottom surface of the plurality of connecting lines (10).
As to claim 8, Kim as modified by Park teaches the plurality of connecting lines (100) in figure 12 includes a first sub-connecting line (130) and a second sub-connecting line (110) disposed on the first sub-connecting line, and the plurality of conductive reinforcing members (120) is disposed between the first and second sub-connecting lines (130, 110).
As to claim 9, Kim as modified by Park discloses the plurality of connecting lines (42) is in contact with the lower substrate (44).
As to claim 10, Kim as modified by Park further comprising:
an adhesive layer (70) covering the plurality of connecting lines; and
an upper substrate (72) disposed on the adhesive layer and overlapping the lower substrate.
As to claim 11, Kim as modified by Park discloses the curved shape (of the lines 42) includes a zigzag shape, a sine waveform, or a diamond shape.
As to claim 12, Kim as modified by Park further comprising a plurality of display elements (30) disposed on the plurality of island substrates (32), wherein the plurality of display elements is inorganic light emitting elements or organic light emitting elements.

a lower flexible substrate (44);
a plurality of rigid substrates (24) where a plurality of pixels (para-0070, 0090, 0094) is defined, spaced apart from each other and disposed on the lower flexible substrate;
a plurality of connecting lines (42) electrically connected to a plurality of pads (56’) disposed between adjacent rigid substrates (24) among the plurality of rigid substrates, and are made of a same material as a plurality of conductive components (the conductor, wiring or trace) disposed on the plurality of rigid substrates.
Kim does not specifically discloses a plurality of conductive flexible layers disposed on one of a top surface and a bottom surface of the plurality of connecting lines.
Park teaches a stretchable wire (1) as shown in figures 1-3 comprising a plurality of flexible layers (20) in contact with a portion of each connecting line (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Park employed in the display device of Kim in order to provide excellent stretchable solid-phase conductive structure.
As to claim 14, Kim as modified by Park teaches the plurality of conductive components (trace or wiring) is made of s same material as at least one of a gate electrode, a source electrode, and a drain electrode of a thin film transistor, a line, and an electrode of a display element.

As to claim 16, Kim as modified by Park teaches the plurality of conductive flexible layers (20) is disposed to be in contact with sides of the plurality of rigid substrates (E) or such that the connecting lines exist between the conductive flexible layers and the plurality of rigid substrates.
As to claim 17, Kim as modified by Park teaches the plurality of conductive flexible layers (20) is disposed to overlap an area with the largest amplitude (11) of the connecting lines.
As to claim 18, Kim as modified by Park teaches the plurality of conductive flexible layers (20) in figure 10 is disposed inside the area with the largest amplitude.
As to claim 19, Kim as modified by Park teaches in figure 12 the plurality of connecting lines includes a first sub-connecting line (130) and a second sub-connecting line (110) disposed on the first sub-connecting line, and the plurality of conductive flexible layers (120) is disposed between the first sub-connecting line and the second sub-connecting line.
As to claim 20, Kim as modified by Park further comprising: an adhesive layer (70) covering the plurality of connecting lines; and an upper substrate (72) disposed on the adhesive layer and overlapping the lower substrate.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.